DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It has been recognized that “the amendment to Specification dated 07/2020 has not been incorporated into the substitute Specification dated 01/11/2021. In response, the substitute Specification dated 01/11/2021 is amended to replace the first paragraph with:
“[0001] This application is a 35 U.S.C. § 371 National Phase Application of PCT Application No. PCT/CN2019/074729 filed February 6, 2019, entitled "CONFIGURATION OF NON-ORTHOGONAL DMRS FOR UPLINK TRANSMISSION," which claims priority to PCT Application No. PCT/CN2018/075955 filed February 9, 2018, entitled "CONFIGURATION OF NON-ORTHOGONAL DMRS FOR UPLINK TRANSMISSION."  The disclosure of these prior applications are hereby incorporated by reference herein in their entirety.
See, attached copy of the amendment on Specification dated 07/20/2020.

Allowable Subject Matter
Claims 1-2, 5-6, 16-17, 20-21, 31-32 and 35-36 are allowed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469